Citation Nr: 0313091	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  94-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from April 1968 to March 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 RO rating decision which denied 
service connection for PTSD.  In April 2000 the Board 
remanded this matter to the RO to schedule the veteran for a 
Board hearing at the RO, but he cancelled such hearing 
scheduled for June 2000.


FINDINGS OF FACT

During service the veteran did not engage in combat with the 
enemy, although there is credible supporting evidence of a 
service stressor which is a cause of currently diagnosed 
PTSD.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records show he had active 
duty in the Army from April 1968 to March 1970.  This 
included service in Vietnam from May 1969 to March 1970.  He 
received no combat decorations.  From June 1969 to December 
1969 the veteran's military occupational specialty (MOS) was 
fork lift operator and from December 1969 to March 1970 the 
veteran's MOS was "trans. parts spec.".  He was assigned to 
Co. E, 704th Maint. Bn., 4th Inf. Div.  He was involved in the 
Tet 1969 counter-offensive.  He received the VSM (Vietnam 
Service Medal) and the VCM (Vietnam Commendation Medal).  

Service medical records are negative for any psychiatric 
disorder.

VA treatment records dated from 1990 to 1997 show that the 
veteran received periodic treatment for psychiatric problems, 
and diagnoses included PTSD, major depression, and paranoid 
personality disorder.  He repeatedly claimed he was involved 
in combat during his service in Vietnam.  

In a July 1991 statement, the veteran contended that while in 
Vietnam he experienced the feeling of death as he got hit in 
an ambush.  He claimed that his friend "Jim" the lieutenant 
was killed and many others wounded.  He claimed he was on 
patrol on many occasions and was involved in other missions 
in Pleiku such as firefights and guard duty.  He also claimed 
that a private named Heart was wounded.

On a VA psychological examination in August 1991 it was noted 
that the veteran was seen alone and that his hostility and 
resistance to testing was so intense that the tests could not 
be carried out.  The examiner noted that diagnostically the 
case was unclear because of the veteran's hostility and non-
compliance with testing.  From the veteran's behavior and his 
wife's information, the examiner noted that the veteran did 
have may of the symptoms often present in PTSD, but schizoid 
and borderline personality disorder were also possible, 
however, due to little test date this could not be confirmed. 

On VA psychiatric examination in September 1991, a board of 
two psychiatrists reported that they reviewed the veteran's 
claims folder and copies of medical records.  It was noted 
that the veteran was very clear in stating that he could not 
talk about certain things that happened to him in Vietnam and 
that he had told his doctor whom he sees on an outpatient 
basis.  The diagnoses included impulse control disorder 
secondary to borderline personality disorder with strong 
schizoid features.  It was also noted that although the 
veteran had some features of PTSD, the symptoms were not 
enough to fulfill the diagnostic criteria for a diagnosis of 
PTSD.

On a March 1993 Agent Orange Registry Code Sheet it was noted 
that the veteran had a nervous disorder of PTSD.  On the 
Agent Orange registry examination it was noted that the 
veteran had a historical diagnosis of PTSD on outpatient 
treatment records.  

On VA examination in June 1993 it was noted that the veteran 
did not bring up any complaints regarding "events in the war 
zone" during the examination.  The diagnoses included 
impulse control disorder secondary to borderline personality 
disorder with strong schizoid features.  The VA examiner 
noted that the veteran was considered with a strong 
dependency on medication and became quite violent, which was 
typical of a withdrawal syndrome.  The examiner also noted 
that there was no clinical evidence of a PTSD diagnosis 
detected during the examination.  

In a July 1993 letter from the Environmental Support Group 
(ESG) it was noted that U.S. Army casualty data did not list 
"Private Heart" or the veteran as being wounded in Vietnam.  

In an August 1996 statement the veteran reported that on 
January 4, 1970 on a night fire at Camp Enari - Pleiku he was 
on a recon patrol with 13 other soldiers and during a fight a 
soldier named Heart was wounded on the right check.  The 
veteran claimed he helped patch him up and bring him to a 
chopper for evacuation, and that his body was sprayed with 
blood from being so close to him.  He reported another event 
later in 1969 on a tea plantation.  After setting up a night 
camp they got hit while on recon patrol with rifle fire (AK-
47).  He claimed they were pinned down and called for cobra 
gunship air support and a sergeant nicknamed Hawaiian got 
shot in the left calf.

At a July 1997 RO hearing the veteran testified that while he 
was in the Army he was assigned to E Company, 704th 
Maintenance Battalion, of the 4th Infantry Division.  He 
testified that it was an Aircraft Maintenance Battalion and 
that his duties from June 1969 to November 1969 involved 
supplying helicopter parts to mechanics.  In November 1969 he 
reportedly started going out on "recon" patrols, called 
discom patrols (direct support command patrols), which lasted 
anywhere from six to fourteen days.  He testified that the 
mission of these patrols was to check locations for the 
enemy, including going through caves, villages, or barnyards, 
and that they stayed in contact with headquarters with a 
radio and they were resupplied by trucks or helicopters.  He 
claimed that he did these patrols from November 1969 to March 
1970 when he was discharged, and that he did approximately 7 
to 13 patrols.  He was given a patch for doing more than 
seven patrols.  He testified that he did participate in 
combat because the patrols were combat missions in which they 
made contact with the enemy.  He claimed that he was involved 
in firefights and was given combat pay.  He testified that 
people were wounded and on two occasions people received 
Purple Hearts.  He said he received treatment (therapy and 
medication) for PTSD from a psychiatrist at the VAOPC and 
from a psychologist at the Vet Center.   

On VA examination in August 1997 a board of three 
psychiatrists evaluated the medical record and claims folder 
and examined the veteran directly.  On examination it was 
noted that the veteran did not bring up any specific 
stressors or events during combat.  The diagnoses included 
anxiety disorder and borderline personality disorder with 
strong paranoid features.  The board of three psychiatrists 
found that there was no evidence in the clinical history or 
mental exploration to meet the criteria for a PTSD diagnosis.  

Received from the USASCRUR (U.S. Armed Services Center for 
Research of Unit Records) in October 1997 was a letter along 
with copies of the Operational Reports - Lessons Learned (OR-
LL's) submitted by the 4th Infantry Division for the period 
from August 1, 1969 to April 30, 1970.  It was noted that the 
OR-LL's documented the veteran's unit locations, missions, 
operations, and significant activities during his tour of 
duty in Vietnam.  The OR-LL's further documented enemy 
attacks against the location of Pleiku-Enari.  Also enclosed 
were morning reports documenting the veteran's assignment to 
Company E, 704th Maintenance Battalion.  Finally, it was 
indicated that nicknames the veteran had given could not be 
used to verify casualties.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim and of the respective obligations of 
VA and him to obtain different types of evidence.  He has 
been afforded VA examinations and identified relevant medical 
records have been obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The RO denied service connection based on a finding that 
there was not an acceptable diagnosis of PTSD.  It is true 
that VA compensation examinations have concluded that the 
veteran does not have a diagnosis of PTSD.  However, other 
recent medical evidence, including extensive VA treatment 
records, include a diagnosis of PTSD related to service.  
Considering the benefit-of-the-doubt rule, the Board finds 
there is an acceptable medical diagnosis of PTSD.  
38 U.S.C.A. § 5107(b).  Thus, the outcome of the claim for 
service connection for PTSD turns on satisfactory proof of a 
service stressor. 

The veteran's service records indicate that while in Vietnam 
he worked as a fork lift operator and a transportation parts 
specialist with an aircraft maintenance company.  He received 
no combat decorations and there is no other objective 
evidence of participation in combat.  Upon the evidence of 
record, the Board is unable to find that the veteran 
personally participated in combat.  As it is not shown the 
veteran engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-IV, 
concerning a diagnosis of PTSD, a sufficient stressor is one 
in which a person has been exposed to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen , supra.

A recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  The veteran has referred to similar 
stressors during his time in Vietnam.  Moreover, reports from 
the service department concerning the veteran's unit in 
Vietnam document that his base came under fire from the 
enemy.  Under the circumstances of this particular case, and 
in the spirit of the holding in Pentecost, the Board finds 
there is sufficient credible supporting evidence of a 
stressor in Vietnam.  

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection is warranted.  The benefit-
of-the-doubt rule has been applied in reaching this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

